FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                           September 29, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                              No. 17-3115
v.                                                (D.C. Nos. 6:17-CV-01001-JTM and
                                                        6:04-CR-10244-JTM-1)
PETER PAUL AMAN,                                               (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                                  ORDER
                 DENYING CERTIFICATE OF APPEALABILITY
                     _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

       Defendant-Appellant Peter Paul Aman, a federal inmate appearing pro se, seeks a

certificate of appealability (“COA”) to appeal from the district court’s dismissal of his 28

U.S.C. § 2255 motion to vacate his sentence. United States v. Aman, No. 6:04-CR-

10244-JTM, 2017 WL 1437313 (D. Kan. Apr. 24, 2017). To obtain a COA, Mr. Aman

must make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Because Mr. Aman

has not made such a showing, we deny a COA and dismiss the appeal.

       In 2005, Mr. Aman pled guilty and was sentenced to 15 years for unlawful receipt

and distribution of child pornography. 18 U.S.C. § 2252(a)(2). Mr. Aman sought to

appeal, but we granted the government’s motion to enforce the plea agreement which
contains a waiver of the right to appeal or collaterally attack. United States v. Aman, No.

05-3161 (10th Cir. Nov. 9, 2005).

       Mr. Aman again proceeds under § 2255 alleging that provisions in the statutory

and sentencing guidelines punishing child pornography are similarly vague to those

found unconstitutional in Johnson v. United States, 135 S. Ct. 2551 (2015). He also

contends that a recent amendment to the Sentencing Guidelines should result in a

reduction of his sentence. The district court granted the government’s motion to enforce

the plea agreement waiver and dismissed Mr. Aman’s § 2225 motion and denied a COA.

Aman, 2017 WL 1437313 at *2.

       For this court to grant a COA, Mr. Aman must show that “reasonable jurists could

debate whether…the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack, 529

U.S. at 484 (citation and internal quotation marks omitted). On appeal, Mr. Aman

renews his contentions, and specifically argues that Amendment 801 to the Sentencing

Guidelines should result in the removal of a five-point enhancement under U.S.S.G. §

2G2.2. The district court correctly applied the Hahn factors to determine the

enforceability of the waiver. United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir.

2004). Its conclusions that the waiver applies and that, in any event, Amendment 801 is

not retroactive, are not reasonably debatable.




                                                 2
      We therefore DENY Mr. Aman’s request for a COA, DENY his request to

proceed IFP, and DISMISS his appeal.



                                       Entered for the Court



                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                             3